Calhoon, J.,
delivered the following dissenting opinion.
I dissent from the affirmance on the cross-appeal, and now give my view of the law and facts. The facts I state are undisputed.
On September 5, 1879, Mrs. Matthews conveyed the land in controversy, together with other land, to Mrs. Eliza Jones, for $3,300, on credit; the notes for the purchase price bearing ten per cent interest per annum after January 1, 1880. Mrs. Jones, the purchaser, died intestate on September 10, 1880, before the Code of 1880 became the law. Thereupon her husband, J. B. Jones, took the land for life as tenant by the curtesy; and her two children and only heirs, Eugene H. and J. W. J ones, became the owners of the fee, subject to this life tenancy, and they all three held subject to the vendor’s lien held by Mrs. Matthews. On November 25, 1882, Mrs. Matthews filed her bill in chancery to enforce her lien, making the surviving husband and two children parties defendant. Of these children, J. W. Jones was a minor. Process was duly issued and served on all three of the defendants, but served on all, as if all were adults; and the record nowhere shows that J. B. Jones was the father, as he in fact was, of the minor, J. W. Jones. In the proceeding, however, on motion of Mrs; Matthews, the complainant, a guardian ad litem, was appointed for the minor, who made answer for him, pro confesso was taken against the adults, and final decree rendered for sale of the land to pay the lien notes; and accordingly sale was made by a commissioner to Mrs. Matthews, the complainant, and this sale was duly confirmed. On April 10, 1883, the commissioner conveyed all the land to Mrs, Matthews, the purchaser, and on that same day Mrs. Matthews conveyed all the land to J. B. Jones, and on the same day J. B. Jones conveyed the 720 acres (being part of it), which are the subject of the controversy now before us, to Mrs. N. E. Eord for $1,000 cash, and $4,500 in deferred payments, which were given .to Mrs. Matthews as collateral to secure the debt to her from J. B. Jones for the purchase money. There is no pretense that there *257was anything but good faith in these transactions, or that there was any actual notice of any defect in the record. Mrs. Ford, in March, 1886, executed a trust deed to secure a loan to pay Mrs. Matthews; and under this, and a renewal of it, the appellees and cross-appellants claim, while appellants and cross-appellees claim as heirs of Eugene H. Jones, and as grantees of J. W. Jones, the former minor, who conveyed on May 9, 1899, his father, J. B. Jones, having died in April, 1899. Now, to take up the thread in chronological order, nearly five years after the 'decree establishing the vendor’s lien of Mrs. Matthews, and the sale under it to her, and her deed to J. B. J ones, and his deed to Mrs. Ford, and two years after Mrs. Ford’s trust deed, J. W. Jones, the minor, who reached the age of majority on October 2, 1887, proceeded to take an appeal on February 9, 1888, from that decree; and his appeal resulted in reversal for the sole reason that the record did not show the fact that J. B. Jones was his father, so as to make the process regular under the statute requiring service on the minor and his father, mother or guardian. In the matter now immediately before us, appellants and cross-appellees, as his grantees, and heirs of his brother Eugene H. Jones, deceased, filed their bill to perpetually enjoin sale under the renewal trust deed of Mrs. Ford, and succeeded as to the half interest of J. W. J ones, but .the injunction was dissolved as to Eugene’s half, and both sides appeal.
The decree is right as to the interest of Eugene H. Jones, and wrong as to the other, in my opinion. There is no ground for ■ distinction between the two. The principle which sustains the title of Mrs. Ford, and which sustains the deed of trust she gave as to the share of Eugene H. Jones, is that the reversal of the decree after the purchase by Mrs. Ford did not affect her rights, nor those derived from her. The same principle applies as well to the half interest of J. W. Jones, the former minor, on account of the defective service of summons on whom the decree was reversed. In fact, the minor was duly served with summons, and so was his father, J. B. Jones, and the court had jurisdie*258tion; but, this not being affirmatively shown by the- record, the reversal occurred. The decree was not void, nor subject to collateral attack, but was good until reversed, and a sale under it before appeal from it was good, unless it be true that this rule does not apply where the complainant purchases, and at once sells to a third person in good faith and for value. It is generally agreed that, where a stranger buys under a judgment or decree unappealed from and unreversed, his title is unaffected by the reversal. Some eases hold that the same protection is accorded to a purchase by a party to the suit, and a number hold that the grantee of a plaintiff or complainant thus purchasing is entitled to full protection. I am unable to perceive any good reason for denying to a party who buys from a plaintiff or complainant, who has purchased under a judgment or decree unappealed from and not superseded, the same protection afforded to one who buys at the sale under a judgment or decree unappealed from and not superseded. Without announcing any definite opinion as to this, I hold that-on the facts of this case the title of Mrs. Ford is to be treated precisely as if she had bid at the sale by the commissioner, and was unaffected by the reversal^ Mrs. Matthews was the mere conduit through which title'to part of the land was vested in Mrs. Ford, while title to the other party was vested in J. B. Jones, the father of E. II. and J. W. Jones, all in pursuance of a previous arrangement for that result; and I find no difficulty in treating the case as if Mrs. Ford had purchased at the sale by the commissioner, in which case, by the authorities generally, her title would have been unaffected by the subsequent reversal of the decree. This is not a case where there was no process served on the minor, J. W. Jones, in which case the decree would have been void as to him. He was served, and his father was served, and the court had jurisdiction of the subject-matter and the person; but the record did not show the whole truth, in that it does not show anywhere the actual fact that J. B. Jones was the father of the minor. So I say the decree of the minor was not void, but voidable only, and the title of the inno*259cent- purchaser good. Campbell v. Hays, 41 Miss., 561; Hanks v. Neal, 44 Miss., 212; Harrington v. Wofford, 46 Miss., 31; Christian v. O'Neal, 46 Miss., 669; Cocks v. Simmons, 57 Miss., 183; McLemore v. Chicago, etc., R. Co., 58 Miss., 514; Rigby v. Lefevre, 58 Miss., 639. "Whatever rights Mrs. Ford had to the whole property she bought went as security to cross-appellees uuder the first trust deed. It, of course, therefore gave the power to resort to the whole property, not half of it, to the extent of her rights, in satisfaction of the debt it secured. Now, it is not denied that Mrs. Ford was an innocent purchaser for value, with no actual notice of the technical defect in the sheriff’s return upon a valid process, and one validly served, as a matter of fact. So, if Mrs. Ford had been the party attacked, and could successfully defend, if she had never executed any trust deed, it is plain that her grantee in her oldest trust deed can also successfully defend. That she could, I do not think a matter of doubt; the defect in the sheriff’s return making the decree voidable, and not void, and a purchase under it, before appeal, being protected by what I regard the great weight of reason and authority. In this view, the junior trust deed and the action of the Barlows cut no figure in the case, and it is immaterial whether or not Mrs. Ford has any interest in this litigation, or whether or not the security of the trust deed may be enough on one-half the 120 acres of land. The two-year statute of limitations bars appellants and cross-appellees. The sale was in good faith, and the purchase money paid for the land bought by Mrs. Ford, and it was possessed by her. All the conditions prescribed by the beneficent statute (Code 1880, § 2693) exist, and no reason appears for failure to apply this statute to the part of the land purchased by Mrs. Ford. The fact that these conditions do not apply to the other part of the land sold under the decree of Mrs. Matthews is no reason for not applying the statute to the land conveyed to Mrs. Ford. Summers v. Brady, 56 Miss., 10. Payment of the purchase money to the complainant, Mrs. Mat-*260tliews, is as good as if paid directly to tbe commissioners. Natchez Ins. Co. v. Helm, 13 Smed. & M., 183.
I think tbis case should be affirmed on direct appeal, reversed on cross-appeal, and decree here dissolving tbe injunction in toto, dismissing tbe original and amended bills, and for $100, tbe agreed attorney’s fee on dissolution of tbe injunction, and all costs in tbis court and tbe court below to be taxed against appellants and cross-appellees.